 GRAND RX DRUG STORES525The Grand Rx Drug Stores of the Florida Division ofthe Grand Union Company'andRetail,WholesaleDepartment Store Union,Local 1299,AFL,-CIO,RegisteredPharmacist'sDivision 2Case12-RC-3678October 5, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNational LaborRelationsAct, as amended, a hearingwas held between October 6 and 23, 1970, beforeHearing Officer LeonardBass.On October 29, 1970,theRegionalDirector for Region 12, pursuant toSection 102.87 of the National Labor Relations BoardRulesand Regulations and Statements of Procedure,Series8,as amended, transferred this case to theNational LaborRelationsBoard for decision. There-afterbriefswere filed by the Petitioner and theEmployer. On February 2, 1971, the Board remandedthiscase to the Regional Director for the purpose ofconducting a further hearing. In accordance with theBoard's remand,a further hearing before HearingOfficer LeonardBasswas held between March 18 andJune 2, 1971. Thereafter a brief was filed by theEmployer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the original and reopened hearingsand finds that they are free from prejudicial error. Therulings arehereby affirmed.Upon consideration of the briefs and the entireamended record in this case,3 the Board finds:1.The Employer is engaged in commerce withinthemeaningof the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union involved herein is a labor organiza-tion within the meaning of the Act and claims torepresent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of employees of the Employerwithin themeaningof Sections 9(c)(1) and 2(6) and(7) of the Act for the following reasons:Petitioner seeks aunit of registered pharmacistsemployed in the Employer's drug departments locat-ed within 20 retail Gradway discount stores andGrand Union supermarkets. The Employer contendsthat the requestedunit isinappropriate since limitedto individuals who are either supervisors or exemptmanagerial employees.The drug department in each store is designated bya sign reading "Grand RX Drug Store." In addition todrug departments, the stores contain Grand Union orGrandway departments, which are describedin a signoutside the store as a Grand Union or Grand Waystore. They include grocery, produce, meats, nonfood,and general (administrative) departments. The drugdepartments are separate, but contiguous to otherdepartments of the store, and sell health and beautyaids as well as prescriptions. The nonprescriptionproducts, which may also include greeting cards andtobacco products, account for the bulk of eachdepartment's business volume.The two registered pharmacists assigned to eachdrug department are designated as drug manager andassistant drug manager. They are in charge of theentire Grand RX department.4 Each store is open forbusiness on an average of 62 hours, 7 days a week. TheGrand RX manager and his assistant rotate theirhours of work, which range from 40 to 46 hours perweek. Although there may be as much as 2 hours'overlap in the shift of the Grand RX manager and theassistantmanager,most of the time only one ispresent and is the only individual representingmanagement in the Grand RX departments. Unlikethe clerks under them, the pharmacists receive a fixedweekly salary regardless of their hours of work andfringe benefits, only available to managerial employ-ees, such as major medical payments and sick leavewith pay. Their scale of compensation is greatly inexcess of that for their clerks, being $275 to $300 perweek for managers, and $250 to $275 per week fortheir assistants, as compared with $1.80 to $2.30 perhour (equivalent to a range of $72 to $92 for a 40-hourweek) for their clerks. Unlike the managers and theirassistants, the clerks receive additional overtime payfor hours in excess of 40 in each week. On the otherhand, managers, assistant managers, and clerks alikeare required to record their hours of work ontimecards and apparently receive the same vacationand holiday benefits.The supervisory hierarchy with respect to the drugdepartments shows that the Grand RX manager andhis assistant report to an area drug supervisor, who inturn is immediately under the superintendent of drugoperations in the Florida division office at Hialeah,Florida. It appears that the superintendent of drugIThe name of the Employer appears as amended at the hearing4The parties are in agreement that although the record in the original2The name of the Petitioner appears as amended at the hearinghearing showed that a relief manager, in addition to the manager and3The record in the original and reopened hearings has been correctedassistantmanager,may be employed at each store, the job of reliefin accordance with the requests of the Employermanager no longer exists,having been abolished by the Company193 NLRB No. 81 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations reports to a Grand Union vice presidentand general manager in charge of the Florida division.Each area drug supervisor visits each drug depart-ment for from 10 minutes to several hours each week.The duties of the drug managers and their assistantsappear to be identical.In addition to being solelyresponsible for preparing and dispensing prescrip-tions, whichvaryin number from store to store, theyare completely in chargeof the day-to-day operationsof their department.Theydirect the activities of theirclerks in the performance of their duties, whichinclude running the cash register, waiting on custom-ers,and stocking the shelves and displays. Thesedutiesmay also encompass at some locations thefilling out of records of orders and prices.They alsoattend managerial meetings,see that the proper stockismaintained,the proper prices are charged, thatenough clerks are on hand to record incoming orderswhen received at sporadic times, resolve conflictsbetween clerks as to their duties,and regulate theclerks'hours of work so that the department isproperly manned.It is also their responsibility to fillout daily operational and other records of managerialperformance,to open and close the department, tohave a key in those drug departments at somelocationswhichare physicallyseparated from theother store departments,and to lock up the prescrip-tion safe.Theyare also responsible for the cash andmerchandise on hand and have authority to see thatemployees understand their work assignments andkeep busy and pleasant to customers while on the job,topost and change an individual clerk's workschedule,to initial changes and corrections in clerks'timecards,to grant time off, and to handle grievances.Theyare also required to approve payment ofinvoices and receipt of orders,to approve customers'checks for merchandise and prescriptions, and tochange prices.No other manager in the store has anyday-to-dayauthority over the Grand RX managers ortheir clerks.The recordin the original hearing,as indicated byour order reopening the record,disclosed contradicto-ry testimony between witnesses for the Petitioner andthe Employer as to whether all drug managers andtheir assistants were told by the Employerthat theyhad, and whethertheyexercised,supervisory authori-ty.During the original hearing,the superintendent ofdrug operations advised all drug managers and theirassistants by mail that they were expected to interviewand evaluate applicants for work in their department,whether they were referred from the personneldepartmentor directlyapplied for work,and to rejectapplicants who were not satisfactory;to train new5Certain of the supervisors declined to exercise the authority conferred,and were terminatedWe take official notice of the fact that thesedischarges were the subject of unfair labor practice charges brought by theemployees, assign them responsibilities, fix their workschedules, and see that they performed their workproperly.Also, through a process of continualevaluation, towarn and suspend them, and ifdischarge was indicated, to recommend such to thearea drug supervisor. The Petitioner asserts that thisnotification was prepared pursuant to hearing and didnot constitute a bona fide delegation of supervisoryauthority. Since the record evidences the existence ofsuch authority prior to the original hearing, we find nomerit in Petitioner's contentions. The evidence,adduced at the reopened hearing, shows that at thetime the Employer acquired the stores of StevensMarkets in 1964 it recognized that the Stevens drugmanagers and assistant drug managers whom itretained possessed the above authority. Furthermorein 1966 it assigned the same authority to the drugmanager and in the previously owned Grand Unionstores.Because of the newly assigned supervisoryresponsibilities theEmployer raised the scale ofsalaries to accord with the higher scale of the formerStevens managers. Moreover, testimony from witness-es for both the Employer and the Petitioner nowclearly establishes that all possess supervisory author-ity and such authority is exercised by substantially allof those in the requested unit.5Thus, pharmacists have advertised for, interviewed,and hired or effectively recommended hiring; dis-charged for drunkenness or insubordination oreffectively recommended discharge or transfer out ofthe drug department for disciplinary reasons includ-ing poor work; selected the least productive employeefor layoff because of overstaffing; issued warnings orreprimands for idleness, improper dress, unexcusedabsence, and insubordination; effectively recom-mended transfer into the drug department andrefused requested transfers; approved requestedtransfers; recommended retention of a drug clerkdespite her excessive absenteeism due to illness whichrecommendation was accepted; recommended wageincreases; used independent judgment in setting workschedules for individual employees and changingsuch schedules when required by a change inscheduled times of incoming orders or a decrease intotal hours of work because of declining volume in thedrug department, and in making work assignments;granted or refused time off; appraised each drugclerk's performance; and handled grievances.On these facts we find that the Grand RX managersand their assistants in all the stores encompassed bythe petition possess indicia of supervisory authority,and hence are supervisors within the meaning ofUnion againsttheCompany in Case 12-CA-5097.Said charges weredismissedby theRegional Director and such dismissal was sustained onappeal by the General Counselon May17, 1971 GRAND RX DRUG STORES527Section 2(l 1) of the Act.Accordingly,we shall dismissthe amended petition,6as seeking an inappropriateunit.ORDERIt is herebyordered that the petition filed herein be,and it herebyis, dismissed.6Burlington Food Store,Inc, and Delaware Food Store,Inc,172 NLRBwe find it unnecessary to pass on and we have therefore not consideredNo73,Nitro Super Market, Inc,161NLRB 505, 510-511,Katz Drugwhether the above individuals are also managerial employees who may notCompany,123NLRB 1615, 1616-17 In view of our finding that theform an appropriate unit because of the nature of their managerialpetitionmust be dismissed because the above individuals are supervisors,responsibilities.